 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDStandard Packaging Corporation,Royal LacePaper DivisionandGeneral Independent Union.Case No. -13-CA-46415. Jam,-ary 16, 1963DECISION AND ORDEROn October 9, 1962, Trial Examiner Wellington A. Gillis issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in and was not engaging in the unfairlabor practices alleged in the complaint and recommending that thecomplaint be dismissed in its entirety, as set forth in the attachedIntermediate Report.Thereafter, the General Counsel filed excep-tions to the Intermediate Report and a supporting brief, and the Re-spondent filed a brief in support of the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner to the extent consistent with our decisionherein.We agree with the Trial Examiner that the Respondent did not en-gage in conduct proscribed by Section 8(a) (1), (3), and (4) of theAct, as alleged in the complaint, when it refused to grant employeesPaul Murray and Charles Storms advance permission to absent them-selves from work for purpose of attending a Board representationproceeding and thereafter discharged these employees when, in dis-regard of Respondent's directions, they absented themselves fromwork to attend the hearing.On November 15, 1961, Philip Kuhn, an employee-leader of themovement seeking to decertify the incumbent union, Local 492, andto install the Charging Union in its place, filed a decertification peti-tion with the Board. The Board set a hearing for November 30, andnotified the interested parties.On the morning of November 29,Kuhn sought out Arthur Wolff, Respondent's plant manager, to dis-cuss with hint the number of employees who might be needed to testifyat the hearing on the following clay, and to request leave of absencefrom work on behalf of such employees.Kuhn told WTolfat this timethat, although he had been asked by the employee decertification com-mittee to take five employees with him, he believed that three, in addi-tion to himself, would be enough, and mentioned employees ThoraRay, Charles Storms, and Paul Murray.Wolff recognized the needfor Kuhn's presence, but questioned whether it was necessary that140 NLRB No 65. STANDARD PACKAGING CORP.,ROYAL LACE PAPER DIV.629Ray, Storms,and Murray attend.However,Wolff stated that hewould make a check of production schedules with his division man-ager, and would advise Kuhn on the matter later in the day.Duringthis discussion,Kuhn indicated that he could have "his" attorney 1subpena the three employees.Wolff replied,in substance,that Kuhndid not need to obtain subpenas,asWolff would be willing to give theseemployees leave to go to the Board hearing if their presence wasrequired.Kuhn again met with Wolff later the same afternoon.Wolff indi-cated, in effect,that, after discussing the work schedules with his di-vision manager and in light of the fact that, so far as he was aware,only Kuhn had been"requested"to attend the hearing,he did not"see fit" to grant anyone but Kuhn leave of absence from work at thattime.'Kuhn protested Wolff's decision.Wolff then agreed that Kuhncould take one other employee, whichever one Kuhn chose.Kuhnagreed and stated he would notify Wolff in the morning of the em-ployee of his choice.Meanwhile,Murray and Storms had joined thediscussion,and they sought to obtain Wolff's consent for their attend-ance.Wolff told them that only one other employee had permissionto go withKuhn and cautioned each that,unless he were the onechosen,he had better report to work.Wolff againmade it clear, how-ever, that,if he were officially notified of the need for additional em-ployees'appearance at the hearing,he would excuse not only theseindividuals but "the whole plant."Kuhn telephoned Respondent'splant the next morning and leftword that he had chosen Thora Ray as the employee he would take tothe hearing.Nevertheless,Storms and Murray also decided to absentthemselves from work and attend the hearing, at which they did nottestify.Wolff saw them at the hearing and,on the following day,advised both of them that they were discharged for insubordination.As posed by the General Counsel, the issue in this case "presents aproblem of accommodating the rights of employees in exercising rightsguaranteedby the Act . . .with the rights of an employer to regulatehis production requirements and maintain discipline over his em-ployees."While not contending that an employer must always granta request to permit time off by his employees to attend a representationhearing, the General Counsel nevertheless argues that"under all thefacts and circumstances of this case,"Respondent's denial was un-lawful.1Kuhn apparentlyreferred to Donald Strutz, the attorney for the Charging Union andfor the decertification committee composed of employees who had espoused the decertifica-tion movement2 So far as appears from the record,none of the parties contacted the Board's RegionalDirector for purposes of notifying him that certain employees might be needed at thehearing other than those whose names appeared on the formal documents.Also,there isno evidence that the attorney for the Charging Union made any contactwith Wolff orany otheragent of Respondent for purposes of arranging the attendance of proposedwitnesses at the hearing. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe circumstances attending the discharges to one side, there is noevidence in the record which indicates any hostility on the part ofRespondent toward the collective activity of its employees, whetherfor or against any of the labor organizations involved. So far as theevents leading to the discharges in issue are concerned, Storms andMurray were under no subpena to appear at the decertification hear-ing.Nor was any real need for their appearance at the hearing other-wise demonstrated to Respondent at the time their release was re-quested or at any later date before their discharge.When Kuhn askedfor their release, he declared that the group represented by him be-lieved that five employees should accompany him to the hearing,whereas he thought that three others would be sufficient-all of whichscarcely demonstrated to Wolff the need even for three. Significantly,however, Wolff did not immediately reject Kuhn's request; he askedfor time to check production schedules with his division manager.After making such check, Wolff's position was, in substance, that Kuhncould take one other employee with him and that any other employeesneeded at the hearing would be released.3Despite Wolff's admonitionto Storms and Murray that each report to work on the next day unlesschosen by Kuhn to accompany him, both absented themselves fromwork to attend the hearing. In the circumstances, we cannot findthat Respondent's refusal to release Storms and Murray was motivatedby any desire to interfere with the Board's processes or with suchrights as the complainants may have had to attend the Board proceed-ing as prospective witnesses.'Nor can we say that the position takenby Respondent would, had Storms and Murray accepted it, have oc-casioned an interference with the proceeding or precluded the com-plainants from attending the hearing upon a reasonable showing thattheir attendance was necessary. It is our belief that this record ade-quately supports the Respondent's asserted reliance upon its workschedule as the reason for its unwillingness, in advance of the hearing,to release more than two employees to attend the hearing.And weare persuaded that the subsequent disciplinary action taken againstStorms and Murray was not in reprisal for any protected activity ontheir part, but was motivated solely by the complainants' absence fromthe plant in disregard of orders.Accordingly, upon all of the fore-going considerations, we conclude, as the Trial Examiner did, thatRespondent did not violate the Act as alleged in the complaint.5Weshall therefore dismiss the complaint.[The Board dismissed the complaint.]Any employee could have been made available at the hearing within 25 minutes of atelephone request for such person.' In so concluding,we have taken into account Respondent's liberal policy of excusingemployees on account of sickness or for"personal" reasons.5Cf.Pearson Corporation,138 NLRB 910. STANDARD PACKAGING CORP., ROYAL LACE PAPER DIV.631INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge and an amended charge filed on January 15 and 19, 1962, respec-tively,by General Independent Union, hereinafter referredto asG.I.U. or theUnion, the General Counsel for the National Labor Relations Board issued a com-plaint and an amended complaint on February 19 and March 29, 1962, respectively,against Standard Packaging Corporation, Royal Lace Paper Division, hereinafterreferred to as the Company or the Respondent, the latter alleging violations of Section8(a) (1), (3), and (4) and Section 2(6) and (7) of the National Labor RelationsAct, as amended (61 Stat. 136), hereinafter referred to as the Act.The Respondentthereafter filed an answer to the amended complaint denying the commission of anyunfair labor practices.On April 17 and 18, 1962, pursuant to notice, a hearing was held in Fort Wayne,Indiana, before Trial Examiner Wellington A. Gillis, at which all parties were rep-resented by counsel.'All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, to introduce evidence pertinent to the issues,and to submit argument.Timely briefs were subsequently filed by counsel for theGeneral Counsel and the Respondent.Upon the entire record in this case, and from my observation of the witnesses andtheir demeanor on the witness stand, and upon substantial, reliable evidence "con-sidered along with the consistency and inherent probability of testimony"(UniversalCamera Corporation v. N.L.R.B.,340 U.S. 474, 496), I make the following:FINDINGS AND CONCLUSIONS 21.THE BUSINESSOF THERESPONDENTStandard Packaging Corporation is a Virginia corporationmaintaining plants in anumber of States. Its Royal Lace Paper Division, located in Fort Wayne,Indiana, isengaged in the manufacture of paper and other related products.During the calendaryear 1961 the Respondent shipped from its Fort Wayne plant products valued inexcess of $1,000,000 directly to points located outside the State of Indiana, and,during the same period, purchasedmaterialsvaluedin excessof $1,000,000, whichwere transported to its Fort Wayne plant from points outside the Stateof Indiana.The partiesagree, andI find, that Standard Packaging Corporation, Royal Lace PaperDivision,is engagedin commerce within the meaning of Section 2(6) and (7) of theAct.II.THE LABOR ORGANIZATION INVOLVEDThe parties agree, and I find, thatat all timesmaterial to this proceeding, GeneralIndependent Unionwas alabor organization withinthe meaningof Section 2(5) oftheAct.III.THE ALLEGED UNFAIR LABORPRACTICESA. The issueWhether, under all of the circumstances, the Respondent committed a violation ofthe Act in refusing to grant Charles Storms and Paul Murray permission to attend aBoard decertification hearing and subsequently discharging them after they attendedthe hearing.B. The factsShortly after the Company opened its plant in Fort Wayne, Indiana, on October 12,1959, Printing Specialties and Paper Products Union, Local 492, was selected asthe bargaining representative for the Respondent's production and maintenance em-ployees, and, on March 3, 1960, a 2-year collective-bargaining contract was executedby the parties, which agreement was still in existence at all times material to thisproceeding.Beginning in October and continuing at least through November 1961,3a movement to decertify Local 492 was in progress among some of the Respondent'siAt the hearing Robert Jurtsen, International representative of International PrintingPressmen and Assistants' Union of North America, who was subpenaed by the Respondent,appeared on behalf of Printing Specialties and Paper Products Union, Local 492Local492, although not a partyto this proceeding,was at alltimes herein material,party toa contract with theRespondent.2To the extent that therecord discloses any testimony at variance with these findings,it is regarded as being of insufficient weight to be controlling or unworthyof belief.8Unlessotherwise indicated,all dates refer to 1961. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, during which time, prompted by numerous employee meetings and basedupon the solicitation of authorization cards on behalf of General Independent Union,the latter came into prominence within the Respondent's plant.As a result of thisactivity, a petition for decertification,4 supported by more than 30 percent of theapproximately 195 employees then in the unit, was filed with the Board on Novem-ber 15 by Philip Kuhn, who had presided over the organizational meetings of theUnion and had been designated by his fellow employees as their spokesman and rep-resentative in the decertification movement.Thereafter, a hearing on the decertifica-tion petition was scheduled for 10 a.m. on November 30, notification of which wasreceived by the parties on or about November 24.During the noon hour on Wednesday, November 29, pursuant to Kuhn's requestof the night before for an appointment, Arthur Wolff, the Respondent's plant manager,contacted Kuhn, who told Wolff that he had been asked by the decertification com-mittee to take five people with him to the decertification hearing, but that, as hethought that five were too many, he would like to take three in addition to himself.Kuhn told Wolff that he would like to take Charles Storms, because of the latter'slong attendance and participation at plant grievance meetings, and Paul Murrayand Thora Ray as representatives of the hourly workers and female workers, respec-tively.Wolff replied that he knew that Kuhn, who had signed the decertificationpetition, had to go, but that he wanted to check the work schedule with his divisionmanager and would let Kuhn know later that afternoon.Kuhn, in requesting ananswer as soon as possible, told Wolff that if permission were denied he wouldprobably try to have them subpenaed, or at least would talk to his attorney about it,to which Wolff replied that he realized that Kuhn could have them subpenaed, but"rather than do that he would rather let them go." 5Later in the afternoon, about 4:30 p.m., Wolff called Kuhn out of the clock-outline, and told him that, after talking over the work schedule with his division manager,"we just can't see fit .to let any more than yourself go tomorrow.You're the onlyone that's been requested and you're the only one we're going to let go."WhenKuhn protested Wolff's decision by reiterating the above reasons for his wantingto take the three named employees he had requested, Wolff agreed to permit Kuhnto take with him one additional person, and that he could pick anybody in theshop.At that point in the conversation, Storms and Murray, the two allegeddiscriminatees, joined them, and Kuhn told Wolff that he would notify him in themorning as to which person he chose. Storms, upon joining the group, asked Wolffwhether he was going to be permitted to go to the hearing, and, according to thecredited testimony of Wolff, the latter replied by stating to Storms and Murraythat "unless you are the one who is chosen by Phil to attend this hearing with himyou had better be on those machines tomorrow morning." 6Although there arefive slightly different versions of a second question posed by Storms, as well as theanswer supplied 'by Wolff, I find that at this point Storms asked Wolff, hypothetically,whether this meant that, if he were to call in the next morning and say that he weresick or had personal business to attend to, he would not be permitted to take timeoff, to which Wolff replied by indicating in effect that, because the Company normallyaCase No 13-RD-477 (not published in NLRB volumes)6Although there appears to be little variance between the testimony of Kuhn and Wolffas to the substance of this noon conversation, the above findings are based upon thecredited testimony of Kuhn, from which the quotation is takenIn the absence of adenial by Kuhn, however, I credit Wolff's testimony to the effect that Kuhn also made itknown that he wanted to take these people for the purpose of being ready to testify inthe event that they were needed.The only material variance between the testimony ofWolff and Kuhn as to this conversation is that Wolff testified that he told Kuhn that"rather than have these people subpenaed, if the hearing officer deems that their presenceand testimony was necessary for him to reach a conclusion we would be more than happyto call these people out of the plant " As Kuhn, when confronted with this, testified thathe did not recall Wolff making thisstatement"at that time," I find that it was not madeduring the noon conversation, but that,in substance,itwas made later that day6Notwithstanding that the testimonyof Stormsand of Dale Duncan, another employeewho had also joined the group, did not advert to the qualification "unless youare the onewho is chosen," the testimony of both Kuhn and Murray, at one point or another, cor-roboratesWolffon this point.Accordingly,there is no questionbut thatduring thisconversationWolff madeit clear,and from that point on it was understoodby all con-cerned that the Respondent was granting permissionfor Kuhn and one other to be chosenby Kuhn toattend the hearing, and that neither Storms nor Murray was to attend thedecertification hearing the next day unless he were the one chosen by Kuhn to accompanyhim. STANDARD PACKAGING CORP., ROYAL LACE PAPER DIV.633accepts as bona fide an employee's reason for making such a request, permissionfor the reason advanced would undoubtedly be granted. I further find, based inpart upon the testimony of Duncan and Wolff, from whose testimony the followingquotation is taken, that Wolff at this point, in the presence of Murray, cautionedStorms by making it known that if Storms were not the one chosen by Kuhn and hewere to make such a request the following morning, using it as an excuse in order toattend the hearing, "I will see you (at the hearing) and thereby destroy yourexcuse."Finally, at some point during this 4:30 p.m. conversation, apparentlyat a time when only Kuhn and Wolff were present, Kuhn, according to Wolff, toldWolff that these people were needed at the hearing because they might be calledto testify, and Kuhn, according to his own testimony, attempted, without success,to prevail upon Wolff to let him take the people he wanted, limiting their time offto the length of the hearing only.After Kuhn had indicated indifference as to Wolff'sregistered concern as to the possibility of other unions requesting time off foremployees to attend the decertification hearing, according to Kuhn, and corrobora-tive of Wolff's testimony concerning the hearing officer's desires, Wolff stated that"if the Trial Examiner [sic] wanted people up there that he'd let the whole plant go."That evening commencing around 7:30 p.m., a meeting called by Kuhn was heldat the home of Murray, and attended by Kuhn, Storms, Murray, and Ervin Swygartand Jess Allison, nonemployee president and secretary-treasurer, respectively, ofthe Union, the purpose of which was to select the person to accompany Kuhn tothe hearing.Early in the meeting Kuhn decided upon Thora Ray as his choice andso advised her by telephone.Thereafter,Murray, having first made an attempt tocontact Wolff, called Donald Strutz, the attorney representing the Union, and, basedupon Wolff's decision to limit the number permitted to attend the hearing to Kuhnand one other, who had then been chosen, told Strutz that he was being denied theright to go to the hearing. Strutz indicated to Murray that he had the right to goto the hearing if Strutz requested him to be there as a witness and that Strutz wouldattempt to contact Wolff.Whether or not Strutz made an attempt to get in touchwith Wolff is not known, but there is no evidence that Strutz did so or, at any timeprior to the hearing, either apprised Wolff that Murray, or Storms for that matter,was needed as a witness or requested of Wolff that he be permitted to attend thehearing.?Before the meeting broke up, Storms and Murray informed Kuhn thatthey were going to go to the hearing, to which Kuhn replied that in doing so theywere on their own.The following morning, November 30, after taking his wife to work at the plant,Murray, about 7:45 a.m. while seated in his automobile in the plant parking lot,apprised his foreman, Andy Consolvo, that, although it was "going to make Wolffpretty mad," he was 21 years old and that he was going to the hearing that morning.Murray then drove to Strutz' office, where he remained for about an hour before goingto the hearing.Storms, before going to the hearing, called his foreman, EddieCochrane, and, in the latter's temporary absence, told his secretary that, as he hadsome personal business to attend to, he would not be in that morning.8The hearing on the decertification petition filed by Kuhn on behalf of the Union,conducted by a Board hearing officer, commenced shortly after 10 a m. and closedprior to 12 o'clock noon. In addition to Murray and Storms, present at the hearingwere Kuhn, Thora Ray, Allison, Swygart. Strutz of G.1 U., Robert Jurtsen of Local492, three Teamster officials, Wolff. and Jim Castner, director of industrial relationsfor the Company.No employees were called upon to testify, and the only testimonyelicitedwas that of Swygart, which was confined to matters relating to the statusof the Union as a labor organization.9Immediately following the close of the hearing, Kuhn approached Wolff, who,having witnessed the presence of the three employees with Kuhn at the hearing,In view ofMurray's testimony as to thistelephone conversation, I disbelieve andfind without substance, Storms' testimony, which in any event constitutes hearsay, thatStrutz had told Murrayon the telephone"for both of us to be at the hearing"8Respondent's Exhibit No. 4, captioned "Grievance Adjustment Record," discloses thatMurray, in filing a grievance concerning his subsequent discharge on December 1, 1961,stated as a defense to the Company's action that prior to his reporting time on Novem-ber 30, he also told his foreman that he "would not be to work today Thurs Nov 30, 1961,that I have personal business that had to be taken care of" Similarly, Respondent'sExhibit No 5 reveals that Storms told his foreman's secretary that he "would be unable11to work this day (Thurs. Nov. 30th) . . . .9As it result of this proceeding, and pursuant to a subsequent election, Teamsters Local414 replaced Local 492 as the certified bargaining representative for the Respondent'sproductionand maintenanceemployees. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas aware that two of the three had attended contrary to his specific instructions,and told him that Thora Ray had been his choice,that he had so notified officialsat the plant that morning prior to the hearing, and that, because"the people hadfelt that we needed this representation up here," Murray and Storms"had decidedto come anyway"Murray and Storms then went up to Wolff, and in reply to theirquestion of whether they would be permitted to return to work that day, were in-formed by Wolff, who because he had not received notification prior to the hearing asto Kuhn's choice, had, before leaving the plant, instructed his foreman that noneof the employees who attended the hearing,including Kuhn, was to work that day,that they could not return to work, and that he would see them in the morning.Wolff, who explained to Murray and Storms that "we had closed the gap behind'them as best we could and it would not be necessary for them to go back," alsotold them that their return to work would disrupt production and cause a disturbance.Storms then informed Wolff that he would go see about his taxes and Murrayindicated he would go see about his car that he had ordered.Before departing fromthe hearing room,Strutz,who was aware of the fact that Murray and Storms hadattended the hearing in disregard of Wolff's orders that only one person shouldaccompany Kuhn, told Wolff that he had asked Murray and Storms to attend thehearing to testify and,in asking Wolff not to punish them for their action, requestedthatWolff place the blame on himAfter the hearing, Kuhn, Storms,Murray, and Thora Ray drove back to theRespondent's plant, and,while the others remained in the automobile,Thora Raywent inside and was told by the plant superintendent,who had just received atelephone call from Wolff, that Wolff had advised him that no one was to bepermitted to return to work that day.Upon so advising Kuhn,Murray, and Storms,she returned to the plant to wait for her ride home at the end of the work shiftwhile the others went their separate ways.'()Wolff, having been made aware by Kuhn at the conclusion of the hearing thatThora Ray had been the latter's choice and thus that Murray and Storms had dis-regarded his orders,decided about 1 p.m. that disciplinary action against them waswarrantedHowever, it was not until about 4 p m. that afternoon,after havingconferred at length with his superior Castner as to whether disciplinary action inthe matter could lawfully be taken without running afoul of the unfair labor practiceproscriptions of the Act,thatWolff, the question having been resolved in the affirma-tive, decided that the conduct of Murray and Storms in refusing to report for workafter having been denied permission to be absent constituted insubordination war-ranting their discharge.Thereafter,Wolff instructed the respective foremen ofMurray and Storms not to permit them to go to work the following morningThe next morning,upon reporting for work, Murray and Storms were escortedby their foremen into Wolff's office where, in the presence of Chief Shop StewardHerschel Byrd whom Wolff had called in, and pursuant to Wolff's decision of theday before,they were discharged with the comment by Wolff,directed separately toStorms and Murray, that from that time on they would have 8 hours a day to takecare of their personal business.Analysis and ConclusionsThe General Counsel alleges that(1) the Respondent threatened Murray andStorms with discharge if they attended the hearing and subsequently discharged themfor having attended the hearing,and that both the threat and the discharge consti-tutes a violation of Section 8(a)(1); and(2) the Respondent refused to permitMurray and Storms to attend the hearing and thereafter discharged them for at-tending said hearing for the purpose of testifying and that both the refusal and thedischarge constitutes a violation of Section 8(a)(3) and(4)Although as furtherexplicated by counsel at the start of the hearing and treated hereinafter,the GeneralCounsel advances several grounds upon which an unfair labor practice finding isrequired,the main position of the General Counsel appears to be that,based uponthe union activities of Murray and Storms on behalf of the Union the Respondentwas unlawfully motivated in denying Murray and Storm, permission to attend thedecertification hearing,and when they disregarded Wolff's orders,the Respondentused this as a pretext to justify an otherwise unlawful discharge.ii10At no time was any disciplinary action contemplated against Kuhn and the personwhom he choseAccordingly,Thora Rav and presumably Kuhn were subsequently paidfor the afternoon during which they were not permitted to work11In stating his position prior to putting on his case counsel for the General Counselindicated that "if these people had not been engaged in those particular activities the-Company probably would not have fired them for attending this particular hearing" STANDARD PACKAGING CORP., ROYAL LACE PAPER DIV.635In denying generally the complaint allegations,and in particular the unlawfulmotivation imputed to it concerning the discharge of Murray and Storms, the Re-spondent asserts that,in limiting the number of employees who were permitted toattend the decertification hearing, it was governed by plant production factors andthe absence of a showing that their attendance was necessary for the purpose ofrendering testimony, and that Murray and Storms were subsequently discharged fortheir insubordination in having willfully disobeyedWolff's orders and fabricatingreasons for not reporting to work.Unless Murray and Storms had an unqualified right to attend the hearing, herein-after discussed, a determination of the overall issue of whether, under all of thecircumstances, the Respondent committed a violation of the Act in refusing to grantStorms and Murray permission to attend the hearing and subsequently dischargingthem after they attended the hearing, requires a preliminary resolution as to whether,on the record evidence, the Respondent was discriminatorily motivated in denyingpermission for Murray and Storms to attend the hearingFor if, as contended bythe General Counsel, the Respondent in fact unlawfully limited the number of em-ployees who could attend and thus denied Murray and Storms such permission be-cause of their union activities on behalf of the Union, it necessarily follows thatRespondent's conduct in unlawfully refusing to grant permission, in itself a violationof Section 8(a)(1) and (3), renders unlawful the subsequent discharges, notwith-standing their insubordination which, but for the discriminatory denial, might other-wise justify the Respondent's action.12As noted above, the tenor of the General Counsel's argument rests upon theassertion that the Respondent favored the continued existence of Local 492, wasopposed to the decertification activity and the G.I.U., and that, therefore, theactive support by Murray and Storms of the decertification movement and the G.I.U.,a fact known to the Respondent, formed the basis of the Respondent's motivation.The evidence reveals that Murray and Storms, both of whom had been employed bythe Company for approximately 2 years prior to their discharge, were active inunion activities, first with Local 492, and later with the Charging Union.Thus,under Local 492, in addition to Murray's having served as a member of the bargainingcommittee,both Murray and Storms had served as members of the grievance com-mittee, and, until their discharge on December 1, as shop stewards in their respectivedepartments.With the advent of the G.I.U. in the Respondent's plant duringOctober 1961, but while still members and officials of the contracting Local 492,Murray and Storms both became active in the former's initial growth, Murray bysecuring names on authorization cards and on the petition supporting the decertifica-tion attempt and in using his home as a meeting place on a number of occasions,and Storms by attending all but 1 of some 15 meetings held during the 5-week periodimmediately prior to the decertification hearing on November 30.That the Re-spondent,through its managerial hierarchy headed by Wolff, was aware of generalemployee interest in the decertification movement and of the fact that Murray andStorms, as well as Kuhn, were most active in their support thereof and of the G.I.U.,iswell-supported by the evidence.While the Respondent's knowledge of these activities is beyond question and infact freely admitted by the Respondent, with perhaps one or two exceptions thefactors relied upon by the General Counsel, as set forth in its brief, to establish itsbasic premise that the Respondent favored Local 492 and was opposed to the G.I.U.,are inferential in nature and, in my opinion, even when considered in their totality,do not warrant the emphasis accorded them by the General Counsel.Thus, in this regard, it is asserted that the Respondent's action in denying Kuhn'srequest to take more than one additional employee to the hearing is inconsistent withitspast lenient policy in (a) willingly permitting employee members of Local 492'sbargaining committee and grievance committee,aswell as the shop stewards, in-cluding Murray and Storms, to spend many working hours on union matters on be-half of Local 492, and(b) permitting employees to take time off for sickness or toattend to personal business,inmany instances based solely upon a telephone callapprising their foreman or Wolff of their request.As to (a), I find no analogy be-tween the Respondent's denial of Kuhn's request and the fact that during the periodof contractual relations with Local 492, including an all-day grievance session onNovember 28, 1961, attended by Kuhn and Storms, the Company cooperated fullyunder its contract by allowing officials ofLocal 492 to carry outtheir respective func-tions during working hours.As to(b), unless union affairs be equated to personalbusiness, forwhich theredoes not appear to have been any precedent under theRespondent'spractice,I do not agree that such denial necessarily establishes in-'2NL R B.v Superior Company, Inc,199 F 2d 39 (C A 6). 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsistency where the Respondent's policy appears to have been predicated uponthe assumption that employee time-off requests have been made for emergency orother reasonsrelating tothe affairs of the home. In any event,assuming an incon-sistency, neither factorin itself, inmy opinion, warrants the inference suggested bythe General Counsel.In further support of its position on thispoint,the General Counsel argues thata notice sent to departmental stewards shortly after the decertification activity becameknown to Wolff purporting to restrict the conduct of union business on companytime was not applied to Local 492, nor, as reflectedon itsface, intended to restrictactivities promoting the interest of Local 492 13 I find this argument on both countscompletely untenable.The record discloses that the preparation and distribution ofthis notice by the Respondent was prompted by a complaint received from Kuhn,the leading advocate of G.I U , who had requested that Chief Plant Steward HerschelByrd be prohibited fromutilizinghis official position for purposes of campaigningon company time for the rival Teamsters Union.The sole basis for the GeneralCounsel's contention that the notice was not applied to Local 492 is the fact that,pursuant to the request of its contractingunion,Local 492, the Respondent scheduleda grievance committee meeting on short notice which was held on November 28.Contrary to the interpretation placed upon its terminology by the General Counsel,a reading of the notice clearly indicates thatitspurposewas intended to achieveonly that of which Kuhn had complained, namely, the prohibition of using companytime for the carryingon of"private"union business,and was not intended to limitor foreclose officials of the contracting union from performing their functions inprocessing grievances or otherwise exercising their "privilege" to conduct "Unionbusiness "The record is void of any evidence disclosing that the Respondentpermitted employees toengage inunion activities on behalf of, or designed to perpet-uate the continued existence of, Local 492If anything, the evidence relating tothe point raised by the General Counsel, rather than revealing a company preferencefor Local 492 over the G.I.U., tends to bear out Respondent's assertion that, uponbecoming aware of the existence of employee interest in otherunions, it maintaineda policy of complete neutrality.That such appears to have been the case is in partborne out by Kuhn's testimony corroborating that of Wolff, which I credit, to theeffect that, upon registering his complaint with the CompanyagainstHerschel Byrd'sactivities on behalf of the Teamsters Union, the situation was rectified, thathewasaware of no other complaints having been made to the Company concerning itsattitude toward unions, and that, insofar as he was concerned, the Company wascompletely neutral.14As to other evidence upon which it is asserted that the Respondent, through itsPlant Manager Wolff, disclosed animus toward G I U., or "concern" over the decerti-fication activity in early or mid-November the record reveals that (a) notwithstandingan attempt by counsel for the General Counsel duringexaminationto attribute toWolff during a mid-November conversation with Kuhn an inquiry concerning a largeemployees' meeting at Murray's house, Kuhn's testimony reveals that it was Kuhnwho volunteered to Wolff the information that about 40 people attended such a meet-ing, and that,uponbeing apprised of this, Wolff did not "appear to be showing undueinterestin it"; and(b) a conflict in testimonyexists asto the substance of an earlierconversation between Wolff and Storms around the first of November during which,according to Storms, after the latter volunteered the fact that he was behind the1S This notice,dated November 16, 1961,from Plant Superintendent R H. Henschen,read as follows:SUBJECT: CONDUCT OF UNION BUSINESS ON COMPANY TIMEIt has come to my attention that the Union organization within the plant is plan-ning to change its affiliationI have also heard that certain Union officials within thePlant have taken advantage of their privilege to conduct Union business on Companytime by using Company time to make contacts with employees for "promoting" plansfor future affiliation.This is to advise you that the Company will not permit use of Company time tocarry on the private business of the Union.In line with the specifications containedin our Shop Rules, please consider this a warning against any further practices ofusing Company time in this mannerThe results could be strict limitation on useof Company time for any Union activity or,In the case of specific Instances relatedto an individual,It can mean termination1sWhile therecord reflects some minor discrepancies In the testimony of several of thewitnesses,includingWolff and Storms, the one witness who impressed me immeasurablywith his candor and demeanor on the witness stand is Philip Kuhn, whose testimony Icredit throughout STANDARD PACKAGING CORP., ROYAL LACE PAPER DIV.637G.I.U.,Wolff told hum that "You'd better go to the police department and sheriff'sdepartment and check those boys' records out." 15Wolff, in denying the statementattributed to him, but admitting that Storms mentioned the names of G.I.U.'s outsideofficers, testified that Storms had come to him for advice and his opinion as to thedecertification activity and that he told Storms that he could not answer his questionsas the Company must remain neutral. In view of Kuhn's testimony concerning theRespondent's policy of neutrality, coupled with Storms' testimonial admission thatin reply to the latter's question as to "what union would he think would make itbest for us," Wolff had replied, "That's for you to decide," I am convinced thatWolff did in fact maintain an air of neutrality throughout and, accordingly, do notcredit Storms' testimony to the extent that it would warrant a contrary inference.Thus, having found no substantial evidence upon which to conclude that the Re-spondent favored Local 492 or was opposed to the G.I.U., the question remains asto whether, notwithstanding a lack of union animus attributable to the Respondent,other evidence relating directly to the decertification hearing warrants the inferencethat the Respondent was otherwise unlawfully motivated in taking the 'action hereinvolvedThe General Counsel argues that, in a plant of 195 employees, a requestthat 4 employees be permitted to be absent from work for ^a 2-hour period is a reason-able request, that the burden of explaining its denial of permitting but 2 employeestime off rests upon the Respondent, and that, as a "substantial production problem"was neither anticipated nor created by the absence of the 2 'additional employeeson the hearing day,is it should be inferred that the Respondent, having thus failedto meet its burden in this regard, was motivated by a desire to obstruct the decertifi-cation activities of its employees.However, in the absence ofa prima faciecasealready having been made out, the burden of going forward with the evidence doesnot shift to the Respondent, and the reasonableness of the latter's action is but onefactor to be weighed in resolving the question of motivation.Under all of the circumstances, including Wolff's statements to Kuhn at the timeof the Matter's request, I am convinced that, after consulting with his division man-ager,Wolff's decision to limit the number of employees permitted to attend the hear-ingwas based upon an honest appraisal of normal production requirements asagainst the necessity of the Union having additional employees in attendance at thehearing for purposes other than rendering testimony.Thus,Wolff made it quiteclear at noon on November 29, when first apprised of Kuhn's request but beforegiving him his decision, that in the event the Union deemed it necessary to haveadditional employees at the hearing for the purpose of testifying,17 he would permitadditional employees to be absent for that purpose rather than putting the Unionto the task of subpenaing them.Then, later in the afternoon, after Wolff told Kuhnthat he could take one other person of his choice with him, Wolff again made itknown to Kuhn that if additional employees were needed for the purpose of testi-fying he would be happy to release them.A further factor indicating the back of discriminatory motive on the part of theRespondent is that, after Wolff had been apprised by Kuhn of the names of the threeemployees he would like to take with him, namely, Murray and Storms, both ofwhom were known by Wolff to have been supporters of the G.I U., and Thora Ray,who, as far as the record shows, had not been active on behalf of the G.T U , orin the decertification movement, Wolff gave Kuhn his choice of taking any one ofthe three.Thus, the fact that Kuhn had permission to take either Murray or Stormsas his choice had he so desired, coupled with Wolff's offer to let other employeesattend if, by signifying its intention to seek the issuance of subpenas, the Uniondeemed their presence necessary for the purpose of testifying, is inconsistent withthe assertion that permission was denied to Murray and Storms because of their15The full testimony of Storms pertaining to this occurrence is as follows:We was talking about getting another union in the placeI told him that theone we had in wasn't representing us right;and he asked me what union I would liketo get in:and I asked him what union would he think would make it best for us, andhe said, "That's for you to decide "And I said, "Well, I'm behind General Inde-pendent Union " So he told me, he said, "You'd better go to the police departmentand sheriff's department and check those boys' records out "10The record not only bears out the assertion that the absence of Murray and Stormsdid not create a substantial production problem, but also reveals that it was never claimedby the Respondent that Wolff's decision was based upon an anticipation that such wouldfollow17The issuance of a subpena requires the attendance of a person at a hearing for thepurpose of testifying as a witness,and its process is not available to a party for thelimited purpose of securing mere attendance 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDhavingengagedin unionactivitieson behalfof the G.I.U.That the Union, throughKuhn, who had filed the decertification petition, or its Attorney Strutz, thereafterapparently decided that the testimony of Murrayand Storms was notneeded, is borneout by the fact that at no time after Thora Ray had been chosen (and thus, Murrayand Storms had both been denied permission), and continuing through the hearing,did Kuhn or Strutz make any effort to secure the proper attendance of Murray andStorms, either by requesting subpenas 18 or advising Wolff that they were going todo so.Under all of the circumstances, and particularly the fact that credible recordevidence fails to establish that the Respondent was possessed with animus towardunionactivity generally, toward the G:I.U., or toward Murray or Storms individuallybecause of their union activities or that the Respondent was in any way opposed tothe decertification activity, I find no basis upon which to infer that Murray or Stormswere denied permission to attend the hearing because of their union activities orthat the Respondent was otherwise discriminatorily motivated in limiting the num-ber of employees permitted to attend.That employees attending a Board hearing, regardless of the purpose for which theyare present, are engaged in a protected activity under Section 7 of the Act,19 is wellsettled, and any action taken by an employer which prevents employees from engagingin a protected activity or which discipline them for having engaged in a protectedactivity, if the reason or a reason for taking the action is based upon, or in any wayismotivated by, the employer's desire to interfere with their union or concerted ac-tivity, is unlawful under Section 8 (a) (1) of the Act,20 and may, depending upon thetypeactiontaken, violate Section 8(a)(3) of the Act.21 On the other hand, manage-ment also has certain rights which, in any given situation involving its employees,may come into conflict with those guaranteed its employees under Section 7, one ofwhich is the prerogative to determine the conditions of employment of its employees,which normally includes the exercise of discretion as to the granting of employee timeoff from work. Thus, merely because employees wishto engagein, or haveengagedin, activity that is protected, they are not insulated from employer action affectingtheir employment tenure where the situation is one in which, initially, it is discre-tionary with the employer as to permitting the employees to take time off, and, where,in the exercise of that discretion, the employeris inno way unlawfully motivated.Thus, absent an unlawful motive on the part of the Respondent in limiting thenumber of employees permitted to attend the decertification hearing, which resultedin denying to Storms and Murray permission to attend, it follows, that the action ofStorms and Murray in willfully disobeying the orders of Wolff, a fact well estab-lished by the evidence and acknowledged by the two employees, constitutes insub-ordination, for which the Respondent was justified in taking disciplinary action 22Having determined, as I have, that, in discharging Murray and Storms, the Re-spondent's action wasbased solely upon their willful disobedience in refusing to abideby Wolff's orders andwas inno way related to, or motivated by, their union activityor the fact that, apart from their insubordination, they attended the decertification1sAs provided for under Section 102.66 of the Board's Rules and Regulations, a partyto a Board proceeding may, at any time prior to, or during the course of, a hearing, filean application for a subpena, which shall be granted, requiring the attendance of a personfor the purpose of testifying.to Section 7, setting forth the right of employees, reads as follows:Employees shall have the right to self-organization to form, join, or assist labororganizations, to bargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collective bargainingor other mutual aid or protection, and shall also have the right to refrain from anyor all such activities except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition of employ-ment as authorized in section 8(a) (3)21Section 8(a) (1) declares it to be an unfair labor practice for an employer "to inter-ferewith, restrain, or coerce employees in the exercise of the rights guaranteed insection..1121Section 8(a) (3) provides in pertinent part that it shall be an unfair labor practicefor an employer "by discrimination in regard to hire or tenure of employment or anyterm or condition of employment to encourage or discourage membership in any labororganization . . . .22 Nor does the fact that the Respondent decided upon effectuating their discharge,rather than imposing a 'lesser penalty, a decision which is discretionary with the Respond-ent under the company rules as adopted pursuant to the existing contract, render thedischarge other than proper. STANDARD PACKAGING CORP., ROYAL LACE PAPER DIV.639hearing asadherents of the G.I.U., I find thatthe Respondent did not violate Section8 (a) (3), or, in this respect,Section 8(a) (1) of the Act.A final question posed is whether, notwithstanding a lack of discriminatorymotiva-tion,theRespondent was otherwise precluded under the Act, specifically,Section8(a) (4),23 from taking the action with respect to Murray and Storms. In this regard,it is well established that where the protected activity engaged inconsistsof attend-ing a Board hearing, and the evidence discloses that thepresenceof certainemployeesis needed for the purpose of appearingas witnessesto give testimony, the situation isone in which the employerdoesnot have discretionin decidingwhether the employeesshould be released for that purpose.Thus, an employee has the right, an absoluteright, to appear at a Board hearing as a witness to give testimony, and, where recordevidence discloses that an employee has been discharged or otherwise discriminatedagainst because he appeared as a witness and gave testimony, either voluntarily orpursuant to a subpena, a finding ofa per seviolation of Section (8) (4) is compelled.24Similarly,where record evidence reveals that an employee would have appearedas a witness and given testimony, either voluntarily or pursuant to a subpena, but forthe fact that his employer precluded him from so doing, such conduct by the employerconstitutesa per seviolation of Section 8(a) (4).That neither of these principles ap-plies here, however, is readily apparent, for Murray and Storms, who attended thehearing but not pursuant to a subpena, were not witnesses and did not testify.25Accordingly, no basis exists for findinga per seviolation of Section 8(a) (4) of theAct.Nor do the facts otherwise support the Section 8(a)(4) complaint allegation, for,assumingthe existence of a possibility that either Murray or Storms might have beenneeded to give testimony, the fact remains that (a) no subpenas were requested, (b)no necessity for the issuance of subpenas was shown, for, notwithstanding the Re-spondent's offer to release employees in the event that the Union felt their presencenecessary for giving testimony, no request was made upon the Respondentto releaseMurray or Storms in lieu of procuring subpenas, and (c) as subsequently revealed,the attendance of Murray and Storms was not needed for the purpose of appearingas a witness and giving testimony.Under these circumstances, coupled with theadditional fact that no discriminatory motive for the Respondent's action has beenestablished, I find that, although by properly exercising its discretion in limiting thenumber of employees permitted to go to the hearing the Respondent prevented Mur-ray and Storms from "attending," the Respondent did not preclude them fromtestifying.26Finally, in a situation such as here, where no subpenas were issued and there isno showing that the respondentwas inany way unlawfully motivated in preventingemployees from attending a Board hearing or in adversely affecting their employ-ment tenure after they had attended, there is no Board or court precedent of whichI am aware which renders the Respondent guilty of having violated the provisionsof the Act 27 In those instances where the Board has had occasion to find illegalemployer conduct which related to employee appearances at Board proceedings,including those cases cited by the General Counsel in support of one or more of itscontentions bearing upon the issues in this proceeding, the facts are at variance withthose of the instant case. In such cases an employer's conduct reflected a disregardfor the Board's subpena process 28 and/or the evidence established the existenceof independent unlawful employer conduct from which a discriminatory motivation23 Section 8(a) (4) provides in pertinent part that"It shall be an unfair labor practicefor an employer-to discharge or otherwise discriminate against an employee because hehas . . . given testimony under this Act."21It is well settled,also, that where an employee appears at a hearing pursuant to theissuance of a subpena,the same finding is required whether or not he actuallytestifieszeNor does the record disclose that either one aided in the presentation of the Union'scase or in any way participated in the proceeding.20That any employee,including Murray and Storms,could have been made available forthe purpose of testifying at the hearing within 25 minutes of the making of a telephonecall to the plant, coupled with Wolff's offer to permit them to attend for testimonial pur-poses without the necessity of procuring subpenas,not only supports this finding, butnullifies the General Counsel's contention that the Respondent was responsible for theUnion's failure to request subpenas.ZT SeeN.L R.B. v. Superior Company, Inc.,supra28 SeeDuratste Co., Inc,128 NLRB 648,principally relied upon by the General Counsel.where a Section 8(a) (1) violation was predicated upon the fact that the employer's con-duct in threatening certain of his employees with discharge was prompted by theknowledge that the employees had been subpenaed to testify in a Board proceeding 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas supplied as to the Section 8 (a)( 1 ) and(4) violation,or was, in itself, such asto compel the inference of unlawful motivation.29For the above reasons, and upon the entire record considered as a whole, I findthat the General Counsel has not sustained the burden of proving by a preponderanceof the credible evidence the -allegations of the complaint,and thus conclude that theRespondent has not engaged in conduct violative of Section 8(a)(1), (3),and (4)of the Act 30Upon the basis of the foregoing findings of fact, and upon the entire record inthis case,Imake the following:CONCLUSIONS OF LAW1.Standard Packaging Corporation,Royal Lace Paper Division,isengaged incommerce within the meaning of Section 2(6) of the Act.2.At alltimes material to this proceeding,General Independent Union was a labororganization within the meaning of Section 2(5) of the Act.3.The Respondent has not engaged in any unfair labor practices as alleged inthe complaint.RECOMMENDED ORDERIt is hereby recommended that.the complaint be dismissed in its entirety.29SeeThomasJ.Aycock,Jr., an individual,d/b/a Vita Foods,135 NLRB 1357;Dal-Tex Optical Company, Inc.,131 NLRB715;Pacemaker Corporation,120 NLRB 987:Chautauqua Hardware Corporation,103 NLRB 723;Stratford FurnitureCorporation,96NLRB 1031 ;Reliance ManufacturingCo., 60 NLRB946.See also,Fulton Bag and CottonMills, 79NLRB 939,enfd.in 180 F. 2d68 (C.A. 10).N In view of my findingthat Murray and Stormswere discharged for reasonsother thanthose proscribed by the At, I deemitunnecessary as well as beyond thescope of myfunctionto pass upon the Respondent's assertion,set forthas an affirmativedefense, that,as thequestion of the Respondent's dischargeofMurrayand Stormswas submitted toarbitrationpursuant to thegrievancemachinery provided by theexistingcontract, thearbitrator's award, findingthat both were discharged for cause, rendered after a hearinghad been conducted which conformedto the standardsenunciatedby the Board inSpielberg Manufacturing Company,112NLRB 1080, should heaccorded recognition andacceptedby the Board.Birmingham Fabricating CompanyandInternational Brother-hood of Boilermakers,Iron Shipbuilders,Blacksmiths,Forgersand Helpers,AFL-CIO,Local583.Case No. 10-CA-5037. Janu-ary 17, 1963DECISION AND ORDEROn October 18, 1962, Trial Examiner Owsley Vose issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Intermediate Report.There-after, the Respondent filed exceptions to the Intermediate Report anda supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersRodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. The140 NLRB No. 64.